406 P.2d 1007 (1965)
Alton M. THOMAS, Petitioner,
v.
Bob HOWELL, Judge of the District Court, Hughes County, Oklahoma, Respondent.
No. A-13599.
Court of Criminal Appeals of Oklahoma.
October 13, 1965.
BRETT, Judge:
Alton M. Thomas filed his application and petition before this court for a writ of prohibition against the Honorable Bob Howell, Judge of the district court of Hughes County, Oklahoma. Petitioner requested that the district judge be permanently prohibited from conducting a trial in district court case No. 3180, in which the petitioner was charged with "Carrying a firearm after conviction of a felony".
The County Attorney of Hughes County filed a response to the petition and petitioner filed a brief herein, setting forth his position. The matter was set on the docket for oral argument to be heard on March 10, 1965. Petitioner was represented by his defense counsel, Mr. E.B. Ward, and the State was represented by the Hughes County Attorney, Mr. George A. Turner.
The Court has carefully considered the petition, response and brief filed in this matter, as well as the oral arguments; and being fully advised in the premises, is of the opinion that the petition for writ of prohibition should be, and the same is denied; and the petition filed herein is dismissed.
Writ denied.
BUSSEY, P.J., and NIX, J., concur.